DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-10, 11-12, 14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zur.1 
With regard to claim 1, Zur teaches system for identifying tissue abnormalities in video data generated by an optical endoscopy machine, the endoscopy machine outputting real-time images of an interior of an organ as video frames (see fig. 2, ¶ 93), the system comprising: at least one video monitor operably coupled to the endoscopy machine to display the video frames output by the endoscopy machine; a memory for storing non-volatile programmed instructions; and a processor configured to accept the video frames output by the endoscopy machine and to store the video frames in the memory, the processor further configured to execute the non- volatile see ¶ ¶168-169) to: analyze a first video frame using artificial intelligence to determine if any part of a first tissue abnormality is visible within the first video frame, and if the first video frame is determined to include the first tissue abnormality, analyze adjacent video frames to locate other parts of the first tissue abnormality (see ¶¶ 93-94, fig. 2: machine learning to detect suspicious regions such as polyps and checks adjacent frames for continuity of detected polyps); generate a reconstructed image of the first tissue abnormality that spans the first video frame and adjacent video frames in which the other parts of the first tissue abnormality are located (see ¶¶ 129-130, 157: 3D reconstruction from video frames of suspected area); analyze, using artificial intelligence, the reconstructed image to classify the first tissue abnormality (see ¶¶ 132, 159: classifying polyp tpye, see fig. 2: decision making algorithm 211 classifies the polyp, see also ¶ 94); and display on the at least one video monitor a bounding box surrounding a portion of the reconstructed image that is visible in a current video frame (see ¶ 28, abstract: marking the suspicious area using overlay marking on a dedicated display area; see ¶ 158: rectangle marked on the image). 
With regard to claim 2, Zur teaches wherein the programmed instructions, when executed by the processor, generate the reconstructed image of the first tissue abnormality by aggregating at least one of the following in the first video frame and the adjacent video frames: a boundary of the first tissue abnormality, a color of the first tissue abnormality, and a texture of the first tissue abnormality (see ¶¶ 118, 123: color and texture analysis; see also fig. 2). 
With regard to claim 4, Zur teaches when executed by the processor, provide that if analysis of the adjacent video frames does not locate other parts of the first tissue abnormality, the first video frame is analyzed using artificial intelligence to classify the first tissue abnormality and a bounding box is displayed on the at least one video monitor surrounding the first tissue abnormality (see ¶¶ 93-94, 106: suspicious region in each or first frame is classified even if continuity is not found in adjacent frames).
claim 8, Zur teaches if analysis of the adjacent video frames detects a second tissue abnormality different from the first tissue abnormality, analyze the adjacent video frames to locate other parts of the second tissue abnormality (see ¶¶ 93-94, 105-106: detecting plurality of polyps or suspicious regions and analyzing adjacent frames for continuity of the plurality of suspicious regions or polyps).
With regard to claim 9, Zur teaches enerate a reconstructed image of the first tissue abnormality by adding adjacent features extracted from the adjacent video frames to features extracted from the first video frame (see ¶¶ 93-94, 129-130: aggregating adjacent frames to generate 3D image). 
With regard to claim 10, Zur teaches wherein the programmed instructions that implement the artificial intelligence includes a machine learning capability (see fig. 2, abstract, ¶ 106: machine learning). 
With regard to claims 11-12, 14, 18-20, see claims 1-2, 4, 8-10, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zur.
claim 3, Zur teach wherein the programmed instructions, when executed by the processor, generate and display on the at least one video monitor a see abstract, ¶ 29: marking the type and size of polyp). Zur fails to explicitly teach a textual description, however it is well known in the art before the effective filing date to output textual annotation of detected objects and would have been obvious for one skilled in the art to modify the teachings of Zur to include textual description yielding predictable and enhanced visualization results. 
With regard to claim 5, see discussion of claim 3. 
With regards to claims 13 and 15, see discussion of claim 3. 


Claims 6-7, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2018/0253839.